Case 2:20-bk-21022-BR      Doc 145 Filed 01/29/21 Entered 01/29/21 16:26:41       Desc
                            Main Document    Page 1 of 43



   1   Boris Treyzon, Esq. (State Bar No. 188893)
       ABIR COHEN TREYZON SALO, LLP
   2   16001 Ventura Blvd,
       Los Angeles, CA 91436
   3   Telephone: (310) 407-7888
       E-Mail: Btreyzon@actslaw.com
   4
       Attorneys for Defendants Boris Treyzon
   5   And Abir Cohen Treyzon Salo, LLP

   6
                              UNITED STATES BANKRUPTCY COURT
   7
                               CENTRAL DISTRICT OF CALIFORNIA
   8
                                       LOS ANGELES DIVISION
   9
       In Re                                        CASE NO. 2:20-bk-21022-BR
  10

  11   GIRARDI KEESE
                                                    [Chapter 7]
  12                               Debtor.
                                                    OPPOSITION OF BORIS TREYZON
  13                                                AND ABIR COHEN TREYZON SALO
                                                    TO TRUSTEE’S EMERGENCY MOTION
  14                                                TO APPROVE THE COMPROMISE
                                                    WITH FRANTZ LAW GROUP;
  15                                                AUTHORIZING THE ASSIGNMENT OF
                                                    THE ESTATE’S INTEREST IN THE
  16                                                SOUTHERN CALIFORNIA GAS LEAK
                                                    LITIGATION; AUTHORIZING THE
  17                                                REJECTION OF THE ASSUMPTION
                                                    AND LIEN AGREEMENT
  18                                                DECLARATON OF BORIS TREYZON

  19

  20                                                CTRM: 1668 via ZoomGov

  21                                                Web Address:
                                                    https://cacb.zoomgov.com/j/1614873359
  22                                                Meeting ID: 1614873359
                                                    Password: 123456
  23                                                Telephone: (669) 254-5252 (San Jose)
                                                    (646) 828-7666 (New York)
  24

  25           TO THE HONORABLE BARRY RUSSELL, UNITED STATES BANKRUPTCY
  26   JUDGE, ELISSA MILLER, INTERIM CHAPTER 7 TRUSTEE, THE OFFICES OF THE
  27   UNITED STATES TRUSTEE AND ALL OTHER INTERESTED PARTIES:
  28
Case 2:20-bk-21022-BR         Doc 145 Filed 01/29/21 Entered 01/29/21 16:26:41               Desc
                               Main Document    Page 2 of 43



   1           The yet unserved Defendants Boris Treyzon and Abir Cohen Treyzon Salo, LLP submit
   2   the following opposition (the “Opposition”) to Elissa D. Miller, Chapter 7 Trustee (the “Trustee”)
   3   for the bankruptcy estate of Girardi Keese, Emergency Motion For Order Approving Compromise
   4   with Frantz Law Group; Authorizing the Assignment of Estate’s interest in the Southern Calfiornia

   5   Gas Leak Litigation free and clear; and authorizing the reject of the assumption and lien agreement.
   6           Boris Treyzon and Abir Cohen Treyzon Salo, LLP allege that, as unserved Defendants,
   7   they have not had sufficient time and opportunity to properly oppose this motion and request an
   8   opportunity to file a more expansive opposition as well as an opportunity to hire counsel that is
   9   familiar with Bankruptcy rules.
  10           I.      INTRODUCTION
  11           The Trustee comes before this Court on an emergency basis seeking an approval of a
  12   compromise with Frantz law group free and clear of any liens and the rejection of the prepetition
  13   assumption and lien agreement between Girardi Keese and Abir Cohen Treyzon Salo.
  14           The Emergency Motion goes on to allege that this relief is necessary on an expedited basis
  15   because ACTS and Treyzon, in violation of the Rules of Professional Conduct, the ethical rules
  16   governing California attorneys, have recently sent an unsolicited email containing a number of

  17   misrepresentations to the Debtor's clients in litigation involving the Porter Ranch gas leak seeking
  18   to convert the clients to their own, despite that ACTS and Treyzon have personal knowledge that

  19   the clients are currently represented by the Debtor and Frantz Law Group, APLC ("Frantz").
  20   Approximately 100 of the more than 8200 clients in that litigation have been tricked into signing
  21   retainer agreements with ACTS, and it is feared that more will follow suit as a result of the
  22   unethical behavior of the defendants. The interests of the jointly represented clients as well as
  23   millions of dollars of fees are at risk.
  24           The Compliant filed in conjunction with this Emergency Motion are nothing more than
  25   fabricated allegations devoid of any factual or legal support. In fact, Frantz admitted that he does

  26   not have a retainer for 1,200 clients that he previously purported to represent. See Dkt. 19 ¶ 14.

  27   The Trustee puts forth a story in order to allow her “hand pick” firm (Frantz Law Group, APLC

  28   ("Frantz")) to have the sole ability to handle the Southern California Gas Leak Litigation cases
Case 2:20-bk-21022-BR          Doc 145 Filed 01/29/21 Entered 01/29/21 16:26:41                  Desc
                                Main Document    Page 3 of 43



   1   they previously were handling, PLUS take over all cases that the Debtor was handling by itself
   2   while giving away a substantial fee from Debtor and relinquishing any referral fees owed by

   3   debtor.

   4             As will be established below, it is the Trustee who has been tricked by Frantz and the

   5   Trustee who has not only breached her duty to maximize value and assets for the creditors but the
       Trustee appears to have intentionally ignored facts, refused to listen to people, such as Defendants
   6
       who have substantial knowledge of the Southern California Gas Leak Litigation and instead rushed
   7
       into an agreement, which will, in the opinion of Petitioning Creditors may cost this Estate and its
   8
       creditors millions of dollars not only through the Porter Ranch Gas Leak, but the hundreds of other
   9
       clients represented by Debtor.
  10
       II.       THERE IS NO BASIS FOR EMERGENCY RELIEF
  11
                 A.     The Trustee’s Material Allegations.
  12
                 The Trustee asserts that “a significant asset of the Debtor’s bankruptcy estate is its
  13
       economic interest in potential recoveries of attorneys’ fees related to litigation involving the
  14
       Southern California Gas Leak Litigation and this order must be granted on an emergency basis
  15   because the “estate will lose significant assets and a significant amount in fees…” if the motion is
  16   not granted on an emergency basis. Motion p. 16.
  17             The Trustee has concluded that Defendant (i) in violation of unspecified Rules of
  18   Professional Conduct, (ii) fraudulently; (iii) illegally; and (iv) with knowledge that the Debtor and
  19   Frantz represented the Gas Leak clients, has been trying to steal clients by (i) contacting them; (ii)
  20   convincing them to dump Frantz (iii) getting them to sign a new retainer agreement with them with

  21   the intent of keeping all fees collected for themselves, to the detriment of the Estate and its

  22   creditors.

  23             The Trustee, who is a fiduciary to all creditors of this Estate, has decided to simply rely on

  24   Frantz’s self-serving statements, failed to conduct sufficient due diligence in connection with
       entering into the agreement with Frantz and based on the evidence, which was provided to the
  25
       Trustee, has decided to ignore agreements and other documents, unilaterally deciding that they are
  26
       fraudulent or unenforceable. This was done without a shred of proof from either Frantz, or, better
  27
       yet, from the accused ACTS. At no point, prior to Friday evening of January 22, 2021, has the
  28
Case 2:20-bk-21022-BR        Doc 145 Filed 01/29/21 Entered 01/29/21 16:26:41                   Desc
                              Main Document    Page 4 of 43



   1   Trustee indicated that she had any issues with ACTS conduct. Declaration of Boris Treyzon
   2   (“Treyzon Decl.”) ¶ 43. At no point prior to that evening has she indicated that she intended to

   3   reject a binding agreement entered by Debtor and GK. And no point prior to that Friday evening

   4   has she, or anyone acting on her behalf, conducted as much as a basic meet and confer phone call

   5   with Defendants. At no point did she request proof that there was any agreement between Frantz
       and the Debtor which would have supported Frantz’s contentions he made to the Trustee. Equally
   6
       troubling is the fact that the Trustee’s entire efforts at the meet and confer consisted of a self-
   7
       serving cease and desist letter from counsel for Frantz. She has accepted the statements and
   8
       representations of Frantz as “gospel”. Her reliance on Frantz, her lack of full and complete due
   9
       diligence and her personal feelings and opinions may very well cost the Estate millions of dollars.
  10
              B.      Material Facts Omitted And/Or Ignored and Dismissed by the Trustee.
  11
              On November 16, 2020, Debtor, Thomas Girardi (Girardi) and Defendant signed an
  12
       Assumption and Lien Agreement (Agreement). This Agreement provides, subject to informed
  13
       client consent, that the responsibility for continued prosecution of certain pending cases shall be
  14
       transferred from Debtor to Defendant in consideration for an agreement from Defendant to
  15   undertake representation.
  16          By its terms, the Agreement was effective as of November l6, 2020. A copy of the
  17   Agreement was provided by Defendant to the Trustee and her counsel on January 11, 2021.
  18          Under the Agreement, Girardi and the Debtor agreed to: (i) Provide Defendant with copies
  19   of any contingency fee agreements, fee sharing/referral agreements, and a summary of costs
  20   advanced in cases in which Debtor represented and/all plaintiffs; (ii) A list of all matters in which

  21   Debtor represents clients where a settlement has been reached but not yet finalized; (iii) A list of

  22   matters in which Debtor represents clients where litigation funding is involved, including copies

  23   of litigation funding agreements and financial reports about payments made by such litigation

  24   flinders; (iv) A list of all matters in which Debtor is no longer representing clients and has served
       a lien notice, including information such as case name, case number, identity of successor counsel
  25
       and the status of each such case; (v) A list of all matters in which Debtor was representing the
  26
       clients up to and including sixty ( 60) days prior to the Agreement and the status of such matters,
  27
       including if any funds remain to be paid; (vi) A list of all client funds, including, advanced deposits
  28
Case 2:20-bk-21022-BR        Doc 145 Filed 01/29/21 Entered 01/29/21 16:26:41                  Desc
                              Main Document    Page 5 of 43



   1   for costs and/or legal fees, held in trust by Debtor on behalf of any clients whose cases are being
   2   transferred subject to the Agreement as. If any such cases are transferred, and with client consent

   3   said trust funds shall be transferred to the Defendants client trust account.

   4          The Agreement further provided that Defendant, in its sole discretion, and subject to client

   5   consent and ethical compliance, shall determine which of Debtor’s cases to assume ("the
       Transferred Case(s)") and any cases not selected, shall remain the continuing responsibility of the
   6
       Debtor. Under the Agreement, it was agreed and emphasized that the decision as to whether clients
   7
       agree to be represented by Debtor belonged solely to the client(s) and any such transfer was
   8
       contingent upon agreement by the client and such clients' consent to such transfer. Last, the
   9
       Agreement provides that the Parties agree to cooperate in the efforts of Defendant to obtain the
  10
       informed consent of the Clients so that their matters may be transferred from Debtor to Defendants.
  11
       Toward that end, Defendant provided contact information for clients on matters identified by
  12
       Defendants as potential transfer cases. Further, Debtor agreed to introduce such clients to
  13
       Defendant and facilitate communications intended to secure the informed consent of the clients.
  14
       For any matter selected by Defendant and for which the clients agreed that the case may be
  15   transferred, Defendants would document the disclosure of the fee-sharing agreement as to each
  16   client in each such case and would obtain the written consent of the client consistent with, and in
  17   compliance with, Rule 1.5.1 (a) of the California Rules of Professional Conduct.
  18          While Frantz disputes this fact, Debtor, in fact, had its own cases and clients separate and
  19   apart from Frantz and at no time did Defendant target or solicit Frantz clients. The contact list that
  20   was utilized was limited solely to Debtor’s own clients and only those clients that were covered

  21   by the agreement Defendant reached with Debtor. Frantz is not mentioned or referred to, in any

  22   manner, and the communication contains a disclosure, instructing its target audience what to do in

  23   case they are already represented by counsel.

  24          C.      The Agreement Between the Trustee and Frantz.
              The Emergency motion states that the Trustee “and her counsel have initiated discussions
  25
       with a number of law firms that they believed to be qualified and reputable, with the goal of
  26
       transferring some or all of the Debtor's pending cases pursuant to agreements in which the Debtor
  27
       would retain an economic benefit.” The Trustee does not explain why she decided to transfer
  28
Case 2:20-bk-21022-BR        Doc 145 Filed 01/29/21 Entered 01/29/21 16:26:41                  Desc
                              Main Document    Page 6 of 43



   1   some/all of the Debtor’s pending cases rather than employ counsel to handle the cases on behalf
   2   of the Estate?

   3          Ultimately the Trustee reached an agreement with Frantz. Under the terms of the

   4   Agreement the estate has agreed to assign Frantz all of its interest in the Southern California Gas

   5   Leak Litigation fees. Frantz has agreed to continue to represent the interests of the Gas Leak Client
       and share 45% of all recoveries, after reimbursement of costs, with the Estate. The Trustee will
   6
       have no say and no control as to how Frantz litigations these cases, the decisions made by Frantz
   7
       in connection with the litigation, settlements which Frantz may enter into or any decision by Frantz
   8
       to associate with counsel.
   9
              The Association of Counsel Agreements prior to the filing of this case provided for a 50/50
  10
       split. The Agreement fails to explain why the Trustee has given away 5%, which given the value
  11
       of these cases could amount to a loss of millions of dollars to the Estate. This is especially true
  12
       considering that none of the plaintiffs alleged to be represented jointly by Frantz and Girardi are
  13
       going to be in the first group of trial plaintiffs in the Gas Leak Cases. Therefore, Frantz is getting
  14
       an extra 5% of the fees to sit back and do nothing on the individual clients’ cases. Further, to the
  15   extent Frantz decides to enter into an agreement with another law firm to associate in as their co-
  16   counsel, how much will the associated counsel receive from fees collected and will his percentage
  17   impact the 45% due to the Estate?
  18   III.   ARGUMENT
  19          A.        This Motion Should Be Denied As There Was No Basis For Seeking This
  20                    Relief on an Emergency Basis.
  21          There was no need and no showing by the Trustee for an “emergency” hearing on this
  22   Motion. The overuse of ex parte motions is discussed in. Mission Power Engineering Co. v.
  23   Continental Cas. Co., 883 F.Supp. 488 (C.D. Cal. 1995). In Mission Power, the Court stated:
  24          "Ex parte motions are rarely justified, and it is necessary to explain again when
              their use is justified and when it is not. Lawyers also need to understand why the
  25          use of ex parte motions can be detrimental even to the party filing them."
  26          The fact that opposing parties are usually given an opportunity to argue or file
  27          opposing papers does not mask the plain truth: these hybrid ex parte motions are
              inherently unfair, and they pose a threat to the administration of justice. They
  28          debilitate the adversary system. Though the adversary does have a chance to be
Case 2:20-bk-21022-BR        Doc 145 Filed 01/29/21 Entered 01/29/21 16:26:41                  Desc
                              Main Document    Page 7 of 43



   1          heard, the parties' opportunities to prepare are grossly unbalanced. Often, the
              moving party's papers reflect days, even weeks, of investigation and preparation;
   2          the opposing party has perhaps a day or two. This is due primarily to
              gamesmanship. The opposing party is usually told by telephone when the moving
   3
              party has completed all preparation of the papers and has a messenger on the way
   4          to court with them. The goal often appears to be to surprise opposing counsel or at
              least to force him or her to drop all other work to respond on short notice.
   5
              "All of this detracts from a fundamental purpose of the adversary system, namely,
   6          to give the court the best possible presentation of the merits and demerits of the
              case on each side. The opposing party can rarely make its best presentation on
   7
              such short notice."
   8
              All derogatory allegations about an opponent in motion papers raise ethical
   9          problems for the lawyers and the court to the extent that the allegations are
              subjective or conclusory. When unsupportable allegations are made in regular
  10          noticed motions, they can to a great extent be neutralized by a well-prepared
  11          rebuttal. In papers prepared on short notice, however, the lawyers too often
              simply make allegations that have no supporting evidence to back them up. Even
  12          more pernicious is another tendency: the advocates draw conclusions that appear
              to be supported by voluminous exhibits but are not borne out when the evidence is
  13          reviewed with more deliberation and more careful rebuttal than is possible in
              hasty hearings on ex parte motions. This poisoning of the well may or may not be
  14          deliberate, but it can taint the court's view of a lawyer, a party, or both.
  15
              What showing is necessary to justify ex parte relief? First, the evidence must
  16          show that the moving party's cause will be irreparably prejudiced if the
              underlying motion is heard according to regular noticed motion procedures.
  17          Second, it must be established that the moving party is without fault in creating
              the crisis that requires ex parte relief, or that the crisis occurred as a result of
  18          excusable neglect.
  19
              "To show that the moving party is without fault, or guilty only of excusable
  20          neglect, requires more than a showing that the other party is the sole wrongdoer. It
              is the creation of the crisis — the necessity for bypassing regular motion
  21          procedures — that requires explanation." Mission Power Engineering Co. v.
              Continental Cas. Co., 883 F.Supp. 488 (C.D. Cal. 1995).
  22
  23          Here, the Trustee has not demonstrated that it will be irreparably harmed absent relief on

  24   an emergency basis. The Trustee has not, and cannot, argue that the Porter Ranch gas leak clients

  25   will be irreparably harmed absent relief on an emergency basis. This is because none of the

  26   Girardi-Frantz clients have been selected as initial test plaintiffs. Moreover, there is no trial date

  27   set.

  28
Case 2:20-bk-21022-BR        Doc 145 Filed 01/29/21 Entered 01/29/21 16:26:41                 Desc
                              Main Document    Page 8 of 43



   1          In fact, the only harm that will result is if the Court grants the Trustee’s motion on an
   2   emergency basis. If the Court were to grant this motion on an emergency basis, the Court would
   3   allow the Trustee to invalidate Girardi’s prepetition agreement with ACTS. This would have the
   4   effect of leaving numerous Girardi clients unrepresented and in danger of suffering severe

   5   prejudice.
   6          B.      The Court Should Not Reject the Prepetition Agreement Between Girardi
   7                  and ACTS

   8          The Trustee also asks this Court for permission to reject the prepetition agreement between

   9   Girardi and ACTS. The Trustee argues that the Court should allow the Trustee to reject the

  10   agreement arguing that it is executory. “An executory contract is one ‘on which performance
       remains due to some extent on both sides.’” In re Robert L. Helms Construction & Development
  11
       Co., Inc., 139 F.3d 702, 705 (9th Cir. 1998). “More precisely, a contract is executory if ‘ the
  12
       obligations of both parties are so unperformed that the failure of either party to complete
  13
       performance would constitute a material breach and thus excuse the performance of the other.’”
  14
       Id; See also In re Cochise College Park, Inc., 703 F.2d 1339, 1348 (9th Cir. 1983) (An executory
  15
       contract is one “under which the obligations of both the bankrupt and the other party to the contract
  16
       are so far unperformed [at the moment of filing] that the failure of either to complete performance
  17
       would constitute a material breach excusing the performance of the other.”). Here, the Trustee
  18
       contends that the prepetition agreement between ACTS and Girardi was executory because both
  19
       sides still had obligations to perform under the contract. The Trustee argues that the contract was
  20   executory because Giradi had to cooperate under the agreement and transfer the client’s property.
  21   Neither of these conditions, however, are “so unperformed that the failure of either party to
  22   complete performance would constitute a material breach.” In re Robert L. Helms Construction
  23   & Development Co., Inc., 139 F.3d at 705.
  24          Girardi’s cooperation was not a material term in the contract. The case of In re Boates,
  25   551 B.R. 428 (9th Cir. 2016) is instructive. In Boates, the debtor retained an attorney in a flat fee

  26   matter. Id, at 430. The trustee in Boates tried to reject the contract as executory. One of the

  27   arguments that the Boates trustee asserted was that the contract was executory because the debtor

  28   had to cooperate under the contract. The Ninth Circuit disagreed. See Boates, at 434-35 (“More
Case 2:20-bk-21022-BR        Doc 145 Filed 01/29/21 Entered 01/29/21 16:26:41                   Desc
                              Main Document    Page 9 of 43



   1   importantly, even if Boates was obliged to cooperate in his own defense, this was not a bargained-
   2   for part of Schian Walker’s consideration. Quite obviously, Schian Walker was not entering into

   3   the retainer agreement in order to obtain Boates’ cooperation.” ). Specifically, the Boates court

   4   found that “To the extent Boates was obliged to cooperate in his own defense, we do not consider

   5   this a contractual duty under the retainer agreement; instead Boates’ cooperation was a mere
       condition to Schian Walker’s performance.” Id, at 435. Therefore, the Boates court refused to
   6
       find that the contract was executory based on the fact that the agreement required Boates’
   7
       cooperation. While the Boates court ultimately held the contract was executory, the court only did
   8
       so because of “Boates’ [continued] obligation to pay out-of-pocket costs Schian Walker incurs in
   9
       the process of defending Boates…” Id. Here, the Trustee asks the Court for permission to reject
  10
       the contract as executory because of Girardi’s obligation to cooperate and deliver client files. As
  11
       the Boates court has already found, Girardi’s failure to cooperate would not be considered a
  12
       “breach of the contract.” Id. Therefore, the Court cannot find that the contract is executory on that
  13
       ground. Moreover, nowhere in the agreement is Girardi obliged to transfer the client file. These
  14
       obligations arise out of his duty as an attorney, not a contractual agreement with ACTS. Therefore,
  15   the Court cannot find the contract executory and the Trustee has no authority to reject. ACTS
  16   considers that Debtor has fully performed under the Agreement.
  17          C.      The Trustee Cannot Rely on the Business Judgment Rule
  18          Assuming the contract is executory, which it is not, the Court should not allow the Trustee
  19   to reject the agreement. The Trustee argues that her rejection of the agreement falls within the
  20   business judgment rule. The Trustee, however, has also admitted that she has not reviewed a single

  21   gas leak retainer, let alone a retainer in any of Girardi’s other cases. If the Trustee had reviewed

  22   the retainers, she would know that Frantz misrepresented the fact that he jointly represented all of

  23   Girardi’s gas leak cases. In order for a court to rely on the business judgment rule, “it is

  24   presupposed that judgment –reasonable diligence—has in fact been exercised.” Palm Springs
       Villas II Homeowners Assn., Inc. v. Parth, 248 Cal.App.4th 268, 280 (2016). “A director cannot
  25
       close his eyes to what is going on about him in the conduct of the business of the corporation and
  26
       have it said that he is exercising business judgment.” Id. “Put differently, whether a director
  27
       exercised reasonable diligence is one of the ‘factual prerequisites’ to the application of the business
  28
Case 2:20-bk-21022-BR       Doc 145 Filed 01/29/21 Entered 01/29/21 16:26:41                Desc
                            Main Document     Page 10 of 43



   1   judgment rule.” Id; See also Lamden v. La Jolla Shores Clubdominium Homeowners Assn., 21
   2   Cal.4th 249, 253 (1999) (requiring ‘reasonable investigation’ for judicial deference.). What

   3   California cases make clear is that a director, or Trustee, relying on the business judgment rule

   4   must perform a reasonable investigation. Here, the Trustee has admitted that she has not done so.

   5   The Trustee has not reviewed a single retainer. Instead, the Trustee is entering this agreement
       based on a representation with Frantz that he jointly represents all gas leak clients. Frantz,
   6
       however, has now recanted that statement and admitted that he does Girardi had the sole retainer
   7
       agreement for 1,200 clients. The Trustee has also not performed a reasonable investigation to
   8
       determine what will happen to the Debtor’s clients in other legal matters if the agreement with
   9
       ACTS is invalidated. An invalidation could cause hundreds of clients to be unrepresented and
  10
       deadlines to be blown without said representation. The Trustee has repeatedly claimed that the
  11
       client’s representation is of upmost concern. The Trustee, however, has made no effort to
  12
       determine what will happen to Girardi’s other clients if this agreement is rejected. Therefore, the
  13
       Court should not rely on the Trustee’s business judgment.
  14
       IV.    CONCLUSION.
  15          Defendants join in the Creditors’ opposition to approval of the settlement agreement with
  16   Frantz. Moreover, the Court should not allow Trustee to reject the prepetition agreement between
  17   Girardi and ACTS. The agreement is not executory because Girardi does not have any obligations
  18   to perform. Moreover, the Trustee has demonstrated that she has not engaged in the reasonable
  19   diligence necessary to hide behind the business judgment rule. Therefore, Trustee’s motion should
  20   be denied.

  21   DATED: January 29, 2021                      Abir Cohen Treyzon Salo, LLP

  22
                                                    By:____/s/ Boris Treyzon________
  23                                                      Boris Treyzon
  24                                                      Counsel for Abir Cohen Treyzon Salo, LLP
                                                          and Boris Treyzon
  25
  26
  27
  28
Case 2:20-bk-21022-BR        Doc 145 Filed 01/29/21 Entered 01/29/21 16:26:41                   Desc
                             Main Document     Page 11 of 43



   1                               DECLARATION OF BORIS TREYZON
   2          I, Boris Treyzon, declare:

   3          1.      I am an attorney at law licensed to practice before all of the courts of the State of
   4   California and the United States District Court, Central District of California. I am a partner with
   5   the law firm of Abir Cohen Treyzon Salo, LLP (“ACTS”). I make this declaration of my own

   6   personal knowledge and if called to testify, I could and would competently testify thereto.

   7          2.      I received this “Emergency” Motion on or about January 25, 2021 at 6:43 p.m. and

   8   had approximately three days file a response. In addition, I was served with the Trustee’s

   9   Emergency Motion for Order: (1) Approving Compromise with Frantz Law Group, APLC

  10   Pursuant to Federal Rule of Bankruptcy Procedure 9019; (2) Authorizing the Assignment of the

  11   Estate's Interests in the Southern California Gas Leak Litigation Free and Clear of Liens, Claims
  12   and Interests Pursuant to 11 U.S.C. § 363; and (3) Authorizing Rejection of the Assumption and
  13
       Lien Agreement Between the Debtor and Abir Cohen Treyzon Salo LLP Pursuant to 11 U.S.C. §
  14
       365 (the "Motion") on January 26, 2021 at 1:08 p.m. and also had less than three days to file a
  15
       response, while the Trustee and her counsel had days, if not weeks to prepare their “Emergency”
  16

  17   motions.

  18          3.      Lastly, on January 27, 2021 at approximately 11:01 P.M., counsel for Frantz

  19   emailed me a Supplemental Declaration of James Frantz along with documents totaling

  20   approximately 175 pages. Frantz, who filed a declaration in support of the Trustee’s Motion did

  21   not seek Court authority or a stipulation of the parties to have this latest pleading and documents

  22   considered at the hearing on February 2, 2021. Further this Court’s Order setting forth the briefing
       schedule and date/time for the hearing did not provide for supplemental pleadings. Serving this
  23
       document on me at 11:01 p.m. on January 27, 2021, knowing that opposition was due at 10:00
  24
       a.m. on January 29, 2021, if not intentional, is certainly prejudicial and should be stricken and not
  25
       considered by this Court. If the Court intends to consider it, I respectfully request that the February
  26
       2, 2021 hearing be continued to allow me and my firm to have time to prepare a proper (not rushed)
  27
       response.
  28
Case 2:20-bk-21022-BR        Doc 145 Filed 01/29/21 Entered 01/29/21 16:26:41                   Desc
                             Main Document     Page 12 of 43



   1          4.      With regard to the substance of the Motion, the Trustee’s creative recitation of the
   2   facts and the declarations filed in support, I respond as follows:

   3          5.      On November 16, 2020, Debtor, Thomas Girardi (Girardi) and Defendant signed

   4   an Assumption and Lien Agreement (Agreement). This Agreement provides, subject to informed

   5   client consent, that the responsibility for continued prosecution of certain pending cases shall be
       transferred from Debtor to Defendant in consideration for an agreement from Defendant to
   6
       undertake representation. I participated in the negotiation and drafting of the Agreement.
   7
              6.      By its terms, the Agreement was effective as of November l6, 2020. ACTS entered
   8
       into this agreement with the consent of Girardi’s secured creditors. A copy of the Agreement was
   9
       provided by Defendant to the Trustee and her counsel on January 11, 2021.
  10
              7.      Under the Agreement, Girardi and the Debtor agreed to: (i) provide my firm with
  11
       copies of any contingency fee agreements, fee sharing/referral agreements, and a summary of costs
  12
       advanced in cases in which Debtor represented any/all plaintiffs; (ii) A list of all matters in which
  13
       Debtor represent clients where a settlement has been reached but not yet finalized; (iii) A list of
  14
       matters in which Debtor represents clients where litigation funding is involved, including copies
  15   of litigation funding agreements and financial reports about payments made by such litigation
  16   flinders; (iv) A list of all matters in which Debtor is no longer representing clients and has served
  17   a lien notice, including information such as case name, case number, identity of successor counsel
  18   and the status of each such case; (v) A list of all matters in which Debtor was representing the
  19   clients up to and including sixty ( 60) days prior to the Agreement and the status of such matters,
  20   including if any funds remain to be paid; (vi) A list of all client funds, including, advanced deposits

  21   for costs and/or legal fees, held in trust by Debtor on behalf of any clients whose cases are being

  22   transferred subject to the Agreement as. If any such cases are transferred, and with client consent

  23   said trust funds shall be transferred to the Defendants client trust account.

  24          8.      The Agreement further provided that ACTS, in its sole discretion, and subject to
       client consent and ethical compliance, shall determine which of Debtor’s cases to assume ("the
  25
       Transferred Case(s)") and any cases not selected, shall remain the continuing responsibility of the
  26
       Debtor. Under the Agreement, it was agreed and emphasized that the decision as to whether clients
  27
       agree to be represented by Debtor belonged solely to the client(s) and any such transfer was
  28
Case 2:20-bk-21022-BR        Doc 145 Filed 01/29/21 Entered 01/29/21 16:26:41                  Desc
                             Main Document     Page 13 of 43



   1   contingent upon agreement by the client and such clients' consent to such transfer. Last, the
   2   Agreement provides that the Parties agree to cooperate in the efforts of ACTS to obtain the

   3   informed consent of the Clients so that their matters may be transferred from Debtor to Defendants.

   4          9.      Toward this end, Debtor provided contact information for clients on matters

   5   identified by ACTS as potential transfer cases. Further, Debtor agreed to introduce such clients to
       ACTS and facilitate communications intended to secure the informed consent of the clients. For
   6
       any matter selected by ACTS and for which the clients agreed that the case may be transferred,
   7
       ACTS would document the disclosure of the fee-sharing agreement as to each client in each such
   8
       case and would obtain the written consent of the client consistent with, and in compliance with,
   9
       Rule 1.5.1 (a) of the California Rules of Professional Conduct.
  10
              10.     The Trustee, in her Motion, without providing any evidence, asserts that this
  11
       Agreement was entered into “under suspicious circumstances” and she intends to “reject the
  12
       agreement” or challenge the Agreement as a fraudulent conveyance or void contract. The Trustee
  13
       fails to articulate how rejection, fraudulent transfer or voiding the Agreement will benefit the
  14
       Estate. ACTS would suggest that the Trustee not make rash decisions and not take action on a
  15   whim without first fully and properly investigating and analyzing all the facts, circumstances and
  16   the impact such actions may have on the Estate.
  17          11.     In supporting the Motion, Frantz disputes the facts regarding the Agreement as I
  18   set forth above. Contrary to Frantz assertion, Debtor, in fact, had its own cases and clients separate
  19   and apart from its cases in which it was co-counsel with Frantz. At no time did ACTS target or
  20   solicit any Frantz clients and there is no evidence to support Frantz’ claim. The contact list that

  21   was utilized by ACTS was limited solely to Debtor’s own clients and only those clients that were

  22   covered by the agreement ACTS reached with Debtor. Frantz is not mentioned or referred to, in

  23   any manner, and the communication contains a disclosure, instructing its target audience what to

  24   do in case they are already represented by counsel. Attached hereto as Exhibit “A” is a true and
       correct copy of a retainer agreement between Debtor and a client, who’s name/information has
  25
       been redacted. Frantz is not mentioned anywhere in the exhibit.
  26
              12.     In addition to the above, I reviewed the declarations filed in support of the Motion.
  27
       With regard to the Trustee’s sworn statements I have the following comments.
  28
Case 2:20-bk-21022-BR         Doc 145 Filed 01/29/21 Entered 01/29/21 16:26:41                  Desc
                              Main Document     Page 14 of 43



   1                   A.      In paragraph 9 of her declarations, the Trustee states: Shortly after my
   2   appointment, on January 7, 2021, I had a conversation with Boris Treyzon of Abir Cohen Treyzon
   3
       Salo, LLC ("ACTS"). During that conversation, he told me he wanted to take over the cases and
   4
       had hired some of the Debtor's former attorneys. He also told me that prior to my appointment, he
   5
       had been provided access to the Debtor's computer system and the iManage program, the database
   6
   7   on which the Debtor maintained its digital files for mass tort actions, of which Porter Ranch is one.

   8   He told me he had downloaded data to an external computer hard drive and had some associations

   9   of counsel (I later learned none were signed by clients) but had been stopped from taking any
  10   action by the freeze issued by the District Court Judge in Chicago in the Lion Air Case which was
  11
       only lifted after the bankruptcy was filed and I was appointed and the automatic stay went into
  12
       effect.
  13
                 13.   I was never provided access to Debtor’s computer system and have never been
  14
       inside Debtor’s offices. Neither I nor ACTS ever received possession of the hard drive and to the
  15
       best of my knowledge it is still at the Debtor’s offices or with one of the Trustees. I will admit that
  16
       ACTS did pay for the drive that it never received. The only action I was stopped from doing is the
  17
       physical transfer of files.
  18
                 14.   In paragraph 14 of her Declaration, the Trustee states: It is my understanding that
  19
       prepetition, the Debtor, together with the Frantz Firm, had been representing the Gas Leak Clients
  20
       for more than five (5) years. I have also been advised that all of the Debtor's clients in the Southern
  21   California Gas Leak Litigation are jointly represented by Frantz. In other words, the Debtor did
  22   not have any clients in the Southern California Gas Leak Litigation that are not jointly represented
  23   by Frantz. It is for this reason and others, as discussed below, after reviewing proposals from
  24   several of the firms who executed NDA's, including the ACTS firm, that I elected to enter into an
  25   agreement with Frantz for Frantz to continue to represent the Gas Leak Clients and to conclude
  26   the litigation. I believe that the agreement with Frantz, which I am seeking this court's approval, is

  27   a sound exercise of my best business judgment.

  28
Case 2:20-bk-21022-BR         Doc 145 Filed 01/29/21 Entered 01/29/21 16:26:41                    Desc
                              Main Document     Page 15 of 43



   1           15.     The Trustee says she was “advised that all of the Debtor's clients in the Southern
   2   California Gas Leak Litigation are jointly represented by Frantz”. The Trustee does not state who

   3   advised her/how she was advised. If she was advised by Frantz, she was misled. It is improper for

   4   the Trustee to make such a determination until she reviews the retainer agreements. That is part of

   5   the Trustee’s job, to conduct proper due diligence to insure that proper decisions are being made
       on behalf of and for the benefit the creditors of the Estate. It appears that, in this case, this was not
   6
       done and, instead, the Trustee relied on the representation of some “unnamed person”. The Trustee
   7
       never asked me for any client contact information. Further, at no time since this case was filed did
   8
       I or my firm ever refuse a request from the Trustee and as a matter of fact I always offered to share
   9
       all information gathered by my firm over 18 months of litigation against Girardi. If she doesn’t
  10
       have retainers, Frantz certainly must. Have him show retainers. Finally, by the Trustee’s own
  11
       definition, in the NDA that I was required to sign, states that a document is not confidential if (c)
  12
       Its already in my possession and previously provided by Debtor.
  13
               16.     In connection with my review of the Declaration of James Frantz, I have the
  14
       following comments.
  15           17.     Paragraph 10 of Frantz Declaration states: After filing its first complaint, in
  16   December 2015, Girardi Keese (“GK”) and Frantz agreed to work together as co-counsel on the
  17   Southern California Gas Leak Litigation. We ultimately agreed to equally pay for marketing costs
  18   and case management expense, to devote equal time to the cases, and to jointly share in all
  19   attorneys’ fees recovered.
  20           18.     Paragraph 11 of Frantz Declaration states: We also agreed that all clients in the

  21   Southern California Gas Leak Litigation represented by either firm would be jointly represented

  22   by the two firms for all purposes, regardless of which firm was initially retained by the client.

  23           19.     Pursuant to B&P Code §6148 all agreements with clients be in writing.

  24   Debtor and Frantz’s apparently verbal agreement notwithstanding this in no way creates a retainer
       that is binding on the client. ACTS was associated into the case by then counsel of record and have
  25
       reached out solely to Debtor’s clients, not the joint clients. This “joint” client definition came about
  26
       as a result of what appears to be an oral agreement with Debtor that is not permitted under
  27
  28
Case 2:20-bk-21022-BR        Doc 145 Filed 01/29/21 Entered 01/29/21 16:26:41                Desc
                             Main Document     Page 16 of 43



   1   California statutory authority. As such Frantz’ prior conduct was in violation of State Bar rules as
   2   they existed then and as they exist now.

   3          20.     Paragraph 12 of Frantz Declaration states: . GK does not have any clients in the

   4   Southern California Gas Leak Litigation that are not also Frantz clients. All GK clients in that

   5   matter are jointly represented by Frantz.
              21.     The statement, as Frantz later admitted is blatantly false.
   6
              22.     Paragraph 14 of Frantz Declaration states: On December 14, 2020, after 6:00 p.m.,
   7
       ACTS served 12 Notices of Association of counsel in the Southern California Gas Leak cases. The
   8
       notices claim that ACTS represented 12 clients who are represented by GK and Frantz. A copy of
   9
       one of the notices is attached hereto as Exhibit "7."
  10
              23.     The notices speak for themselves. They were prepared by GK and the only thing it
  11
       says is that ACTS has been associated and nothing else. It asks that ACTS to be added to the
  12
       service list and informs the Court that ACTS is are now in the case.
  13
              24.     Paragraph 15 of Frantz Declaration states: These notices of association were filed
  14
       without Frantz’s permission. To the best of my knowledge, they also were filed without the
  15   permission of any client.
  16          25.     I can’t speculate about what, if anything GK did prior to filing, but ACTS did not
  17   speak to clients. The Agreement provided for ACTS to reach out to them to speak to them which
  18   is what we did. We also relied on the following provision of the GK’s retainer agreement that
  19   provided: “Client agrees that Attorneys also have the discretion to associate with other counsel to
  20   assist in prosecuting the Client's cause of action. Any attorney fees recovered by way of settlement

  21   or final resolution at arbitration, mediation or trial may be shared with such law firm(s). Such

  22   associations will not affect the total attorney fees charged to Client.”

  23          26.     Paragraph 16 of Frantz Declaration states: I, and others on my behalf, have

  24   contacted Boris Treyzon of ACTS concerning those filings. Mr. Treyzon admitted that he filed
       such notices without personally obtaining the consent of any client that he and his firm claimed to
  25
       represent, and that he did not have any client signatures consenting to the representation. Only at
  26
       that point did ACTS request permission to co-counsel with Frantz on the cases. Frantz declined
  27
       ACTS’s request and made clear that it did not want to have ACTS involved in the matters.
  28
Case 2:20-bk-21022-BR        Doc 145 Filed 01/29/21 Entered 01/29/21 16:26:41                 Desc
                             Main Document     Page 17 of 43



   1                  27.     I was contacted by Frantz’s office. Jim Frantz never contacted me. We set
   2   up a conference call. On this call was myself and Robert Finnerty from ACTS. James Frantz was
   3   on that call with counsel and Regina Bagdasarian. On that December 16, 2020 telephone call the
   4   members of the ACTS firm informed Jim Frantz that ACTS was associated in to represent

   5   Girardi’s gas leak clients based on a retainer agreement through Girardi.
   6          28.     Paragraph 17 of Frantz Declaration states: Frantz asked Mr. Treyzon and ACTS to
   7   withdraw those associations and, when he failed to do so, Frantz and the law firm of Goldberg &

   8   Gage filed objections and motions to strike those notices. The Court has not yet ruled on these

   9   objections and motions.

  10          29.     I informed Mr. Frantz’s counsel (I never spoke to Mr. Frantz after our one
       conference call) that I would be willing to withdraw Notices of Association if he and I could not
  11
       come to agreement and if clients did not agree to our representation.
  12
              30.     Paragraph 21 of Frantz Declaration states: Shortly thereafter, on January 22, I
  13
       received an e-mail from a client, forwarding a solicitation e-mail from ACTS. ACTS apparently
  14
       sent the same e-mail to most or all of the (already represented) clients of Frantz and GK. Indeed,
  15
       my firm and I started receiving numerous other inquiries about ACTS solicitation. Attached hereto
  16
       as Exhibit "2" is a true and accurate copy of a client e-mail forwarding a copy of the ACTS
  17
       solicitation (but redacted to protect the client’s contact information).
  18
              31.     The clients that were contacted were limited solely to those that were provided to
  19
       ACTS as GK only clients by Debtor in or around November of 2020. That’s why ACTS did not
  20
       email the entirety of the clients represented by Frantz and Girardi. The clients were contacted after
  21
       ACTS discovered that Frantz was directly reaching out to Girardi only clients and asking the
  22
       clients to terminate their relationship with Girardi and retain Frantz. Attached hereto as Exhibit
  23
       “B” is a true and correct copy of Frantz solicitation of Girardi clients.
  24
              32.     Paragraph 22 of Frantz Declaration states towards the end: Yet because it was sent
  25
       to clients Frantz and GK already represented, which fact ACTS had already been informed of,
  26   ACTS plainly knew it was sending this e-mail to parties who were already represented by counsel
  27   who had rejected ACTS’s offer to co-counsel on these cases per the above-noted communications
  28   between Mr. Treyzon and Frantz.
Case 2:20-bk-21022-BR        Doc 145 Filed 01/29/21 Entered 01/29/21 16:26:41                Desc
                             Main Document     Page 18 of 43



   1          33.     See the email of 01/01/21 from Ken Chiate, a copy of which is attached as Exhibit
   2   “C”. If Frantz had any other communications with me or ACTS they would need to show some

   3   evidence of that.

   4          34.     Paragraph 24 of Frantz Declaration states: At least 50 families have already

   5   signed the ACTS fee agreement based on this solicitation. Approximately 20 other clients are
       confused as to whether they fully signed the agreement.
   6
              35.     ACTS is presently aware of approximately 43 retainers. None of the people who
   7
       ACTS spoke with expressed confusion. I personally spoke to one person, Mr. D, who told me that
   8
       he was unclear about who represented him. I explained to him that Frantz Law Group are fine
   9
       lawyers who, if they represent him, will undoubtedly do a good job and that there is nothing wrong
  10
       with their representation. He indicated that he was unhappy with what he called, I believe, was
  11
       Girardi mess, asked me to note his number and indicated that he was not signing anything at this
  12
       time. I thanked him for his call and disconnected from it. That is the only conversation I had with
  13
       anyone who called my office because of the email sent out.
  14
              36.     Paragraph 25 of Frantz Declaration states: Other clients are also confused as to the
  15   “Town Hall” meeting announced in the ACTS e-mail. Frantz already was planning on hosting a
  16   “Town Hall” and told clients registration details would follow in a future email. The ACTS e-mail
  17   similarly states that one can register for a “Town Hall” meeting by clicking on a link.
  18          37.     ACTS’s townhall meeting was scheduled for Monday, January 25, 2021. Frantz’s
  19   townhall meeting was scheduled for January 31, 2021. Apparently on Sunday, Frantz moved its
  20   townhall meeting to the same time as ACTS. During its townhall meeting, which Frantz

  21   categorized as attended by thousands, most of the time was dedicated to the Trustee and Mr. Frantz

  22   describing ACTS and myself as unethical and unprofessional. Due to the rushed nature of this

  23   proceeding, I was not able to obtain a declaration from the person who has personal knowledge of

  24   the statements made about me by the Trustee and Frantz. Basically, under the guise of this Court,
       my firm’s reputation to approximately 8500 families has been tarnished. Who are the confused
  25
       clients? The word townhall is not copyrighted it’s a descriptor of the format.
  26
              38.     Paragraph 26 of Frantz Declaration states: More worrisome were statements by
  27
       clients that ACTS was making false representations of what the Trustee purportedly provided to
  28
Case 2:20-bk-21022-BR          Doc 145 Filed 01/29/21 Entered 01/29/21 16:26:41              Desc
                               Main Document     Page 19 of 43



   1   ACTS. Many clients have been very concerned as to how their personal information was obtained
   2   by ACTS. ACTS told one client that it received the list from the Trustee. Attached hereto as Exhibit

   3   "11" is a true and accurate copy of the email from that client (but redacted to protect the client’s

   4   contact information).

   5            39.    At no time have I or anyone at ACTS ever said that.
                40.    I have also reviewed the Declaration of Kenneth Chiate, counsel for Frantz and
   6
       have the following comments.
   7
                41.    Paragraph 6 of Chiate Declaration states: During that conversation, Mr. Treyzon
   8
       acknowledged that he was aware that Frantz was co-counsel with Girardi Keese to all plaintiffs
   9
       they jointly represented in the Southern California Gas Leak Litigation, and Mr. Treyzon assured
  10
       me that if Frantz did not want to associate with ACTS, ACTS would withdraw the Associations of
  11
       Counsel and only seek to preserve its claims and the claims of certain lenders against Girardi Keese
  12
       in the bankruptcy proceedings. Mr. Treyzon did not disclose to me during this conversation or at
  13
       any time before this conversation that ACTS had entered into an agreement with Girardi Keese
  14
       about representing plaintiffs jointly represented by Frantz and Girardi Keese, or that ACTS
  15   intended to solicit clients currently represented currently represented by Frantz and/or Girardi
  16   Keese.
  17            42.    I have no recollection of having such a conversation. I would like to know when
  18   and how Mr. Chiate called me. I keep detailed notation of calls and would like to refer to my notes.
  19   I do remember having a conversation with Mr. Chiate previously where he asked me what I was
  20   looking for. I provided an offer and Mr. Chiate stated that he needed to speak with his client. At

  21   no point was I told that Frantz did not want to work with ACTS. In fairness neither was I told that

  22   he agreed to work with ACTS. As of right now, my proposal to Frantz Law Group remained

  23   unanswered.

  24            43. At no point, prior to Friday evening of January 22, 2021, has the Trustee indicated
       that she had any issues with ACTS conduct. At no point prior to that evening has she indicated
  25
       that she intended to reject a binding agreement entered by Debtor and GK. And no point prior to
  26
       that Friday evening has she, or anyone acting on her behalf, conducted as much as a basic meet
  27
       and confer phone call with Defendants. At no point did she request proof there was any
  28
Case 2:20-bk-21022-BR        Doc 145 Filed 01/29/21 Entered 01/29/21 16:26:41                  Desc
                             Main Document     Page 20 of 43



   1   agreement between Frantz and the Debtor which would have supported Frantz’s contentions he
   2   made to the Trustee. Equally troubling is the fact that the Trustee’s entire efforts at the meet and

   3   confer consisted of a self-serving cease and desist letter from counsel for Frantz.

   4          I declare under penalty of perjury that the forgoing is true and correct.

   5          Executed this 29th day of January 2021 at Encino, California.

   6                                         ___/s/ Boris Treyzon______________
                                             BORIS TREYZON, ESQ.
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16

  17
  18

  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
Case 2:20-bk-21022-BR   Doc 145 Filed 01/29/21 Entered 01/29/21 16:26:41   Desc
                        Main Document     Page 21 of 43



   1
   2
   3
   4

   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16

  17
  18

  19
  20
  21
  22
  23
  24
                        EXHIBIT “A”
  25
  26
  27
  28
Case 2:20-bk-21022-BR   Doc 145 Filed 01/29/21 Entered 01/29/21 16:26:41   Desc
                        Main Document     Page 22 of 43
Case 2:20-bk-21022-BR   Doc 145 Filed 01/29/21 Entered 01/29/21 16:26:41   Desc
                        Main Document     Page 23 of 43
Case 2:20-bk-21022-BR   Doc 145 Filed 01/29/21 Entered 01/29/21 16:26:41   Desc
                        Main Document     Page 24 of 43
Case 2:20-bk-21022-BR   Doc 145 Filed 01/29/21 Entered 01/29/21 16:26:41   Desc
                        Main Document     Page 25 of 43
Case 2:20-bk-21022-BR   Doc 145 Filed 01/29/21 Entered 01/29/21 16:26:41   Desc
                        Main Document     Page 26 of 43
Case 2:20-bk-21022-BR   Doc 145 Filed 01/29/21 Entered 01/29/21 16:26:41   Desc
                        Main Document     Page 27 of 43
Case 2:20-bk-21022-BR   Doc 145 Filed 01/29/21 Entered 01/29/21 16:26:41   Desc
                        Main Document     Page 28 of 43
Case 2:20-bk-21022-BR   Doc 145 Filed 01/29/21 Entered 01/29/21 16:26:41   Desc
                        Main Document     Page 29 of 43
Case 2:20-bk-21022-BR   Doc 145 Filed 01/29/21 Entered 01/29/21 16:26:41   Desc
                        Main Document     Page 30 of 43
Case 2:20-bk-21022-BR   Doc 145 Filed 01/29/21 Entered 01/29/21 16:26:41   Desc
                        Main Document     Page 31 of 43
Case 2:20-bk-21022-BR   Doc 145 Filed 01/29/21 Entered 01/29/21 16:26:41   Desc
                        Main Document     Page 32 of 43



   1
   2
   3
   4

   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16

  17
  18

  19
  20
  21
  22
  23
  24
  25
  26
  27
                        EXHIBIT “B”
  28
Case 2:20-bk-21022-BR                                           Doc 145 Filed 01/29/21 Entered 01/29/21 16:26:41                               Desc
                                                                Main Document     Page 33 of 43
        <ctaumais@gmail.com>


        As discussed, here is the email that I received on Friday from the Frantz Law Group.

        Best regards,

        Edmond A. DeFrank, Esq.
        Patent, Trademark and Corporate Law
        U.S. Registered Patent Attorney No. 37,814
        California Bar No. 168479
        ed@defrank.com
        818-554-4073 Cell

        PRIVILEGED AND CONFIDENTIAL COMMUNICATION: This electronic transmission, and any
        documents attached here to, may contain confidential and/or legally privileged information. The
        information is intended only for use by the recipient named above. If you have received this
        electronic message in error, please notify the sender and delete the electronic message. Any
        disclosure, copying, distribution, or use of the contents of information received in error is strictly
        prohibited.



           -------- Original Message --------
           Subject: Urgent Porter Ranch Communication
           From: FRANTZ LAW GROUP, APLC <PorterRanch@frantzlawgroup.com>
           Date: Fri, December 18, 2020 11:40 am
           To: Edmond Defrank <ed@defrank.com>
           Urgent Communication from Frantz Law Group




                                                                                     Advertisement




                                           NOTE: If you are represented by other counsel, please disregard this message and unsubscribe from
                                           our mailing list


                                           Personal & Confidential;


                                           Attorney/Client Communication




                                           Dear Edmond Defrank,


                                           As you may already be aware, Tom Girardi and Girardi Keese are currently
                                           being sued by former clients and creditors for non-payment of settlements,
                                           loans and other debts.
Case 2:20-bk-21022-BR       Doc 145 Filed 01/29/21 Entered 01/29/21 16:26:41                     Desc
                            Main Document     Page 34 of 43

           loans and other debts.


           On Monday, December 14th, there was a hearing in Federal Court in Chicago
           related to one of the lawsuits. In that hearing, U.S. District Court Judge
           Thomas M. Durkin, who is overseeing one of the lawsuits, froze the personal
           assets of Tom Girardi and those of Girardi Keese.

           We are cognizant of our ethical obligations to the clients we represent jointly
           with Girardi Keese. We believe, based on various court filings, discussions with
           other counsel, and representations on the record, that Girardi Keese may no
           longer have the ability to continue to be involved in this case in any capacity.
           We have no financial entanglements with Girardi Keese that would prevent us
           from continuing to represent you.

           Below are links to several recent articles detailing these matters:

           https://www.latimes.com/california/story/2020-12-17/tom-girardi-erika-jayne-
           rhobh-divorce
           https://chicago.suntimes.com/2020/12/14/22174396/real-housewives-erika-
           jaynes-husband-held-civil-contempt-over-missing-lion-air-settlement-cash
           https://www.latimes.com/california/story/2020-12-14/judge-freezes-assets-
           lawyer-tom-girardi-cites-millions-unpaid-to-clients


           We have sought the advice of outside counsel and would like to bring to your
           attention that you have the right to terminate           Girardi Keese as your
           counsel. We have discontinued our co-counsel relationship with Girardi Keese
           and are advising Girardi Keese of this. Therefore, please confirm whether you
           wish to terminate your representation by Girardi Keese. If you wish to
           discharge Girardi Keese, please confirm by using the link below.

           Southern California Gas leak Representation Selection


           Our most important ethical obligation is to act in the best interest of our clients
           at all times. We have concluded that termination of our contractual relationship
           with Girardi Keese is necessary to allow us to represent you and to continue
           our aggressive prosecution of this case on your behalf as we have from the
           very beginning. We believe this is a mandatory action to protect your interests.
           This will not affect your standing in the case.

           In addition, we wanted to provide a general update on the status of the
           litigation. We are happy to report the case is progressing well in spite of the
           pandemic. Discovery is continuing, with the Steering Committee taking the
           depositions of key witnesses for the liability portion of the case. Motions have
           been filed with the Court by the defense to exclude certain key witnesses’
           depositions and documents which have been vigorously opposed by the
           Plaintiffs’ Steering Committee.

           Numerous depositions of important witnesses are ongoing weekly to
           prove liability against the defendants. The arrival of the pandemic has resulted
           in the rescheduling of numerous depositions and delayed the production of
Case 2:20-bk-21022-BR       Doc 145 Filed 01/29/21 Entered 01/29/21 16:26:41                      Desc
                            Main Document     Page 35 of 43

           in the rescheduling of numerous depositions and delayed the production of
           documents. Moreover, the trial date scheduled for last fall was vacated due to
           the Covid-19 hazards. All hearings now are being conducted virtually via
           Zoom. Frantz Law Group, APLC continues to prosecute your case as a
           member of the steering committee with the goal of achieving a favorable
           settlement or jury verdict. We remain optimistic that we will secure a trial date in
           2021 and/or successfully conclude global settlement negotiations on your
           behalf.

           Finally, we would like to wish you the happiest of holidays. We remain deeply
           honored to represent you in this important matter. We also are excited to share
           with you that we are proud to once again be featured on the 2021 cover of Best
           Lawyers of America, Southern California edition. We invite you to view the
           magazine and the coverage therein HERE.




                     Has your contact information
                                         changed?

            If so, you must click the link below to submit your current contact information.




                           Click Here to Update Contact Information




           We will continue to update you concerning important developments. If you have
           any questions, please contact PorterRanch@frantzlawgroup.com or via
           telephone at 323-425-8138. We appreciate the opportunity to be of assistance
           to you and your family.



           All our best,

           James P. Frantz of Frantz Law Group, APLC

           The Porter Ranch Team


           E-mail: PorterRanch@FrantzLawGroup.com

           Web URL: www.FrantzLawGroup.com
Case 2:20-bk-21022-BR         Doc 145 Filed 01/29/21 Entered 01/29/21 16:26:41                              Desc
                              Main Document     Page 36 of 43


           Phone: (323) 425-8138

           Toll Free: (855) 735-5945

           Fax: (619) 525-7672



           LOS ANGELES              SAN DIEGO             SAN FRANCISCO            BAKERSFIELD
                                    Emerald Plaza         Providian Financial Bldg Cal Twin Towers
           Century Plaza Towers
                                    402 West Broadway     201 Mission Street       4900 California Avenue
           2029 Century Park East
                                    Suite 860             12th Floor               Tower B, 2nd Floor
           Suite:400                San Diego, CA 92101   San Francisco, CA        Bakersfield, CA 93309
                                                          94105
           Los Angeles, CA 90067 Ph: (619) 233-5945                                Ph: (661) 469-4612
                                                          Ph: (415) 282-2928
           Ph: (323) 425-8138



           SACRAMENTO
           770 L Street
           Suite 950
           Sacramento, CA 95814
           Ph: (916) 492-6059

           RIVERSIDE                FRESNO                ST. HELENA
           Turner Riverwalk         River Bluff           Offices at Southbridge
           11801 Pierce Street      8050 N. Palm Avenue   1030 Main St.
           Suite 200                Fresno, CA 93711      Suite 212
           Riverside, CA 92505      Ph: (559) 400-7177    St. Helena, CA 94574
           Ph: (951) 225-4097                             Ph: (707) 236-6316


                                                                                                            V
                                                                                                            E
                                                                                                            N
                                                                                                               S
                                                                                                            T
                                                                                                               A
                                                                                                            U
                                                                                                               N
                                                                                                            R
                                                                                                               T
                                                                                                            A
                                                                                                               A
                                                                                                            BB
                                                                                                            aAC
                                                                                                            rr R H
                                                                                                            is B I
                                                                                                            t AC
                                                                                                            eRO
                                                                                                            r A
                                                                                                            E 2
                                                                                                               S
                                                                                                            x 3
                                                                                                               a
                                                                                                            e 6
                                                                                                               nt
                                                                                                            c B
                                                                                                               a
                                                                                                            u r
                                                                                                               B
                                                                                                            ti o
                                                                                                               ar
                                                                                                            v a
                                                                                                               b
                                                                                                            e d
                                                                                                               ar
                                                                                                            S w
                                                                                                               a
                                                                                                            ui a
                                                                                                               O
                                                                                                            t y
                                                                                                               ffi
                                                                                                            e S
                                                                                                               c
                                                                                                            s, tr
                                                                                                               e
                                                                                                            I e
                                                                                                            n7 e
                                                                                                            c. Wt
Case 2:20-bk-21022-BR            Doc 145 Filed 01/29/21 Entered 01/29/21 16:26:41                                  Desc
                                 Main Document     Page 37 of 43
                                                                                                                   c. Wt
                                                                                                                      e
                                                                                                                   1 S
                                                                                                                      st
                                                                                                                   5 u
          SANTA ROSA                                                                                                  Fi
                                                                                                                   0 it
                                                                                                                      g
          Fountaingrove Center                                                                                     0 e
                                                                                                                      u
                                                                                                                   P B
          3558 Round Barn Blvd.                                                                                       er
                                                                                                                   al
                                                                                                                      o
          Suite 215                                                                                                m C
                                                                                                                      a
                                                                                                                   a h
          Santa, Rosa, CA 95403                                                                                       S
                                                                                                                   D ic
                                                                                                                      tr
                                                                                                                   r. o
          Ph: (707) 236-6316                                                                                          e
                                                                                                                         ,
                                                                                                                   V et C
                                                                                                                   e A
                                                                                                                      S
                                                                                                                   n 9
                                                                                                                      a
                                                                                                                   t 5
                                                                                                                      nt
                                                                                                                   u 9
                                                                                                                      a
                                                                                                                   r 2
                                                                                                                      B
                                                                                                                   a 8
                                                                                                                      ar
                                                                                                                   ,
                                                                                                                      b
                                                                                                                   C P
                                                                                                                      ar
                                                                                                                   A h
                                                                                                                      a,
                                                                                                                   9 :
                                                                                                                      C
                                                                                                                   3 (
                                                                                                                      A
                                                                                                                   0 5
                                                                                                                      9
                                                                                                                   0 3
                                                                                                                      3
                                                                                                                   3 0
                                                                                                                      1
                                                                                                                   P0 )
                                                                                                                   h1 4
                                                                                                                   : 2
                                                                                                                      P
                                                                                                                   ( 3
                                                                                                                      h:
                                                                                                                   8 -
                                                                                                                      (8
                                                                                                                   0 6
                                                                                                                      0
                                                                                                                   5 7
                                                                                                                      5)
                                                                                                                   ) 7
                                                                                                                      5
                                                                                                                   5 4
                                                                                                                      8
                                                                                                                   8
                                                                                                                      6-
                                                                                                                   6
                                                                                                                      2
                                                                                                                   -
                                                                                                                      4
                                                                                                                   3
                                                                                                                      1
                                                                                                                   6
                                                                                                                      2
                                                                                                                   0
                                                                                                                   5


          HAWAII
          7 Waterfront Plaza
          500 Ala Moana Blvd.
          Suite 400
          Honolulu, HI 96813
          Ph: 808-354-0112



                                              CONFIDENTIALITY NOTICE

            If you are represented by other counsel, please disregard this message and unsubscribe from our
            mailing list.



            This electronic message contains information from Frantz Law Group, APLC which may be
            confidential or protected by the attorney-client privilege and/or the work product doctrine and is
            intended solely for the use of the addressee listed above. If you are neither the intended recipient
            nor the employee or agent responsible for delivering this electronic message to the intended
            recipient, you are hereby notified that any disclosure, copying, distribution or the use of the
            content of this electronic message is strictly prohibited. If you have received this electronic
            message in error, please immediately notify us by replying to this message and delete the original
Case 2:20-bk-21022-BR           Doc 145 Filed 01/29/21 Entered 01/29/21 16:26:41                                   Desc
                                Main Document     Page 38 of 43
           message in error, please immediately notify us by replying to this message and delete the original
           message.



            James P. Frantz of Frantz Law Group, APLC is responsible for the content of
                                                     this message.


                                                     Advertisement




                               Copyright © 2020 Frantz Law Group, APLC, All rights reserved.
             You are receiving this email because you attended one of our Porter Ranch Informational Meetings or
                                             responded to our promotional mailer.


                                                  Our mailing address is:
                                                  Frantz Law Group, APLC
                                                2029 Century Park E Ste 400
                                                   Century Plaza Towers
                                                Los Angeles, CA 90067-2905


                                                Add us to your address book



                                      Want to change how you receive these emails?
                                You can update your preferences or unsubscribe from this list.
Case 2:20-bk-21022-BR   Doc 145 Filed 01/29/21 Entered 01/29/21 16:26:41   Desc
                        Main Document     Page 39 of 43



   1
   2
   3
   4

   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16

  17
  18

  19
  20
  21



                        EXHIBIT “C”
  22
  23
  24
  25
  26
  27
  28
   Case 2:20-bk-21022-BR                     Doc 145 Filed 01/29/21 Entered 01/29/21 16:26:41                                           Desc
                                             Main Document     Page 40 of 43

  From:    Boris Treyzon btreyzon@actslaw.com
Subject:   FW: GIRARDI BK.
   Date:   January 27, 2021 at 4:36 PM
     To:   Joe Finnerty JFinnerty@actslaw.com




       -----Original Message-----
       From: Kenneth Chiate <kenchiate@quinnemanuel.com>
       Sent: Friday, January 1, 2021 6:34 PM
       To: Boris Treyzon <btreyzon@actslaw.com>
       Cc: Eric Winston <ericwinston@quinnemanuel.com>; James Frantz <JPF@frantzlawgroup.com>
       Subject: GIRARDI BK.

       BORIS: Happy New Year, and hope 2021 will bring you and your family good health and happiness. Jim is still exploring options but i
       wanted to get back to you about your suggestion that if Jim didnt want to agree at this time to an association with ACTS, it would not
       be necessary for him to file pleadings to strike your filed associations in his cases, and you would agree to dismiss those pleadings. I
       see several other firms have filed such motions to dismiss them, and hopefully Jim wont have to do so. All he can do at this time is
       seek to lift the stay (if it applies) so he can advise his clients of the status of the BK and turmoil involving GK and assure his clients he
       is looking after their interests. I think he is ethically obligated to do that, but to be prudent we are asking the BK court for its approval.
       Can you assure me you are dismissing the associations you filed, and plan to do that now? Please let me know. I am aware you are
       involved in the pending motions before the court and would like to know your response to dismissing the associations you filed as
       soon as possible. Thanks.

       - Sent from my iPad Pro
        Case 2:20-bk-21022-BR                     Doc 145 Filed 01/29/21 Entered 01/29/21 16:26:41                                      Desc
                                                  Main Document     Page 41 of 43



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
16001 Ventura Boulevard Encino, Ca 91316


                                                                      Opposition of Boris Treyzon and Abir Cohen
A true and correct copy of the foregoing document entitled (specify): __________________________________________
Treyzon Salo To Trustee's Emergency Motion To Approve the Compromise With Frantz Law Group; Authorizing the
________________________________________________________________________________________________
Assignment of the Estate's Interest in The Southern California Gas Leak Litigationl Authorizing the Rejection of the
Assi
________________________________________________________________________________________________
Assumption and Lien Agreement; Declaration of Boris Treyzon
________________________________________________________________________________________________
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 January 29, 2021 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
_______________,
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:




                                                                                        X Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
             January 29, 2021
On (date) _______________,      I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                        X   Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
                                                                                                  01/29/2021
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________,     I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                       ✔ Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

01/29/2021         Shayan Sabeti
 Date                       Printed Name                                                        Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 2:20-bk-21022-BR                      Doc 145 Filed 01/29/21 Entered 01/29/21 16:26:41                                       Desc
                                                  Main Document     Page 42 of 43




                                                 ADDITIONAL SERVICE INFORMATION (if needed):


1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)

       Richard D Buckley richard.buckley@arentfox.com
       Marie E Christiansen mchristiansen@vedderprice.com, ecfladocket@vedderprice.com,marie-
       christiansen-4166@ecf.pacerpro.com
       Jennifer Witherell Crastz jcrastz@hrhlaw.com
       Ashleigh A Danker Ashleigh.danker@dinsmore.com,
       SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com
       Clifford S Davidson csdavidson@swlaw.com, jlanglois@swlaw.com;cliff-davidson-
       7586@ecf.pacerpro.com
       Lei Lei Wang Ekvall lekvall@swelawfirm.com,
       lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
       Richard W Esterkin richard.esterkin@morganlewis.com
       Timothy W Evanston tevanston@swelawfirm.com,
       gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
       Eric D Goldberg eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com
       Andrew Goodman agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
       Steven T Gubner sgubner@bg.law, ecf@bg.law
       Marshall J Hogan mhogan@swlaw.com, knestuk@swlaw.com
       Razmig Izakelian razmigizakelian@quinnemanuel.com
       Lewis R Landau Lew@Landaunet.com
       Daniel A Lev dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
       Peter J Mastan peter.mastan@dinsmore.com,
       SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com
       Edith R Matthai ematthai@romalaw.com
       Kenneth Miller kmiller@pmcos.com, efilings@pmcos.com
       Elissa Miller (TR) CA71@ecfcbis.com,
       MillerTrustee@Sulmeyerlaw.com;C124@ecfcbis.com;ccaldwell@sulmeyerlaw.com
       Eric A Mitnick MitnickLaw@aol.com, mitnicklaw@gmail.com
       Scott H Olson solson@vedderprice.com, scott-olson-
       2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com
       Leonard Pena lpena@penalaw.com, penasomaecf@gmail.com;penalr72746@notify.bestcase.com
       Michael J Quinn mquinn@vedderprice.com, ecfladocket@vedderprice.com,michael-quinn-
       2870@ecf.pacerpro.com
       Ronald N Richards ron@ronaldrichards.com,
       morani@ronaldrichards.com,justin@ronaldrichards.com
       Philip E Strok pstrok@swelawfirm.com,
       gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
       United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
       Eric D Winston ericwinston@quinnemanuel.com
       Christopher K.S. Wong christopher.wong@arentfox.com, yvonne.li@arentfox.com
       Timothy J Yoo tjy@lnbyb.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012
       Case 2:20-bk-21022-BR                      Doc 145 Filed 01/29/21 Entered 01/29/21 16:26:41                                       Desc
                                                  Main Document     Page 43 of 43


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL

Via E-mail:



Andrew W Zepeda                                        Rafey Balabanian                                  Nano Banc
James J Finsten                                        Edelson PC                                        25220 Hancock Ave., Suite 140
Lurie, Zepeda, Schmalz, Hogan & Martin                 123 Townsend St Ste 100                           Murrieta, CA 92562
1875 Century Park E Ste 2100                           San Francisco, CA 94107                           epadilla@nanobanc.com
Los Angeles, CA 90067                                  rbalabanian@edelson.com                           pdonaldson@nanobanc.com
azepeda@lurie-zepeda.com
jfinsten@lurie-zepeda.com



                                                        LFG Special Investor Group, LLC                   CT Corporation System, as
   Law Finance Group, LLC                                                                                 Representative
                                                        Finance Group Fund II
   591 Redwood Hwy                                                                                        CT Lien Solutions
                                                        200 South Virginia St., 8th Floor
   Suite 1200                                                                                             330 N. Brand Blvd., Suite 700
                                                        Reno, NV 89501
   Mill Valley, CA 94941                                                                                  Glendale, CA 91203
                                                        info@lawfinance.com
   info@lawfinance.com                                                                                    UCCSPREP@CSCINFO.com



Corporation Service Company, As
Representative
P.O.Box 2576
Springfield, IL 62708
801 Adlai Stevenson Dr.
Springfield, IL 62703
UCCSPREP@CSCINFO.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012
